Title: To James Madison from James Leander Cathcart, 4 March 1808
From: Cathcart, James Leander
To: Madison, James



Sir,
Madeira 4th: March 1808

I am sorry to inform You that on the th: Ulto: the British Privateer Brig Caroline, Commanded by Charles Jones, brought into these Roads the American Ship Manchester, Joseph Reynolds Master, Owned by John James Mercht. of Philadelphia, detained by her since the 19th. Ulto., on pretence that the said Ship had incurred the Penalty inflicted on Neutrals by the British Order of Council of the 11: of Novemr. last.
The Manchester sailed from Cadiz on the 15: February loaded with Salt, Wine and Fruit, and was bound direct to Philadelphia and had on board Nineteen Spanish Passengers, the Names of whom are enclosed & whom have been permitted to land here with all their Bagage and have taken Passage on board the American Ship Hare John Barry Master, bound direct to New York.  Consequently the only Loss these Passengers have Sustained is the loss of time, Expense of transporting their Effects from the Manchester to the Hare, & the Money paid to Capn. Barry for their Passage in said Ship, as they had paid Capn. Reynolds for their Passage when they left Cadiz.
There being no Court of Admiralty in this Island, Competent to Adjudicate in the Case of the Ship Manchester, She Sailed in Company with the Privateer on the 2d: Inst. bound to England for Adjudication.  Capn: Barry having declared that he will not take Letters, and this going privately by one of the Passengers, I forbear forwarding to You my Correspondence with the British Governor, and other Documents Relevant of the Subject, which you may expect by the first good Opportunity.  In anxious Expectation to Know the Result of our Negotiation with Great Britain, I have the honor to Continue with the most Respectful Esteem Sir Your most obedt. Servt.

James Leander Cathcart

